Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/892,924 filed on June 4, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on January 17, 2020 (Taiwan TW109101825).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on June 4, 2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-3 and 22, the recitations “wherein a wavelength of the infrared light ranges from 700 nm to 1300 nm, and a first spatial frequency is denoted by SP1, which satisfies the following condition: SP1<440 cycles/mm”; “wherein a wavelength of the infrared light ranges from 850 nm to 960 nm, and a first spatial frequency is denoted by SP1, which satisfies the following condition: SP1<220 cycles/mm”; and “wherein a wavelength of the infrared light ranges from 850 nm to 960 nm, and a first spatial frequency is denoted by SP1, which satisfies the following condition: SP1<220 cycles/mm” are indefinite, because it is unclear what, if any, structural limitations of the optical image capturing system are required to meet these recitations. In particular the “spatial frequency” is not a property of the optical image capturing system. Rather it is a spatial frequency at which the “through-focus modulation transfer rate” (or MTF) of the optical image capturing system is evaluated. One can evaluate the MTF at any spatial frequency one desires. The spatial frequency at which one of ordinary skill in the art chooses to evaluate the MTF is not a property of the image capturing system, it’s a choice by the artisan. Thus claims 2-3 and 22 are indefinite because it is unclear, what if any, limitation is being required of the image capturing system. 
Claim 4 depends from claim 3 and inherits the indefiniteness issue of claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5-16, 18-20, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. USPGPub 2018/0335608 (hereafter Chang ‘608).
	Regarding claim 1, Chang (4th embodiment, Figs. 4A-4C, paragraphs [0181]-[0194], Tables 7 and 8) teaches “An optical image capturing system (40, paragraph [0181]: “an optical image capturing system 40 of the fourth embodiment”), in order along an optical axis from an object side to an image side (paragraph [0181]: “along an optical axis from an object side to an image side”), comprising:
a first lens (first lens 410) having refractive power (paragraph [0182]: “410 has positive refractive power);
a second lens (second lens 420) having refractive power (paragraph [0183]: “420 has positive refractive power”);
a third lens (third lens 430) having refractive power (paragraph [0184]: “430 has negative refractive power”);
a fourth lens (fourth lens 440) having refractive power (paragraph [0185]: “440 has negative refractive power”);
a fifth lens (fifth lens 450) having refractive power (paragraph [0186]: “450 has positive refractive power”);
a sixth lens (sixth lens 460) having refractive power (paragraph [0187]: “460 has negative refractive power”);
a seventh lens (seventh lens 470) having refractive power (paragraph [0188]: “470 has positive refractive power”); and
an image plane (an image plane 490) specifically for infrared light (paragraph [0031]: “The present invention provides an optical image capturing system capable of focusing for both visible light and infrared light (i.e., dual mode)” both visible light and infrared light are focused, thus the image plane is for both visible and infrared light, thus it is specifically for infrared light in that it is usable for both visible and infrared light);
wherein the optical image capturing system has a total of the seven lenses with refractive power (there are a total of seven lenses with refractive power see above and that there is no eighth lens); at least one lens among the first lens to the seventh lens has positive refractive power (the first, second, fifth and seventh lenses have positive refractive power see paragraphs [0182]-[0183], [0186] and [0188]); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (the object side surfaces: 412, 422, 432, 442, 452, 462 and 472 and the image side surfaces 414, 424, 434, 444, 454, 464 and 474 of the first to seventh lenses, see paragraphs [0182]-[0188]);
wherein the optical image capturing system satisfies:
0.5 ≤f/HEP≤1.8 (Table 7 f/HEP=1.6);
0 deg<HAF ≤50 deg (Table 7 HAF=20 deg); and
0.9≤2(ARE/HXP)≤2.0 (from the Tables in paragraph [0193] the ARE value of surface 72 is 6.473, and the EHD of surface 72 is 7.057, the effective half diameter (EHD) of the last surface of the last lens is half of the exit pupil diameter, HXP, thus 2(ARE/HXP)=0.917)
wherein f is a focal length of the optical image capturing system (Table 7, f=20.2155 mm); HEP is an entrance pupil diameter of the optical image capturing system (Table 7, f/HEP=1.6 and f=20.2155 thus HEP=12.635); HXP is an exit pupil diameter of the image-side surface of the seventh lens (the EHD of surface 72 is 7.057, thus the diameter of the exit pupil is 14.114); HAF is a half of a maximum field angle of the optical image capturing system (Table 7 HAF= 20 deg); for any surface of any lens, ARE is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to a coordinate point of a perpendicular distance where is a half of the exit pupil diameter away from the optical axis (paragraph [0017]: “For any surface of any lens, a profile curve length of a half of the entrance pupil diameter (HEP) is, by definition, measured from a start point where the optical axis of the belonging optical image capturing system passes through the surface of the lens, along a surface profile of the lens, and finally to a coordinate point of a perpendicular distance where is a half of the entrance pupil diameter away from the optical axis. In other words, the curve length between the aforementioned stat point and the coordinate point is the profile curve length of a half of the entrance pupil diameter (HEP), and is denoted by ARE.” Note that for surface 72, the “entrance pupil diameter” is the exit pupil diameter because it is an exit surface).”
Regarding claim 5, Chang ‘608 teaches “The optical image capturing system of claim 1, wherein the optical image capturing system further satisfies:
0.9≤ARS/EHD≤2.0; (see Table in paragraph [0193] which lists the values of (ARS/EHD)% which range from 100.13% to 124.01%, thus ARS/EHD ranges from 1.0013 to 1.2401 which are in the claimed range)
wherein, for any surface of any lens, EHD is a maximum effective half diameter thereof (paragraph [0014] “a maximum effective half diameter (EHD)”), ARS is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to an end point of the maximum effective half diameter thereof (paragraph [0016]: “a profile curve length of the maximum effective half diameter is, by definition, measured from a start point where the optical axis of the belonging optical image capturing system passes through the surface of the lens, along a surface profile of the lens, and finally to an end point of the maximum effective half diameter thereof. In other words, the curve length between the aforementioned start and end points is the profile curve length of the maximum effective half diameter, which is denoted by ARS.”).”
Regarding claim 6, Chang ‘608 teaches “the optical image capturing system of claim 1, wherein the optical image capturing system further satisfies:
IN56> IN23 (Table 7, IN56=2.323mm, IN23=0.050, thus IN56>IN23);
wherein IN23 is a distance on the optical axis between the second lens and the third lens (thickness of surface 5 in Table 7), and IN56 is a distance on the optical axis between the fifth lens and the sixth lens (thickness of surface 11 in Table 7).”
Regarding claim 7, Chang ‘608 teaches “the optical image capturing system of claim 1, wherein the optical image capturing system further satisfies:
IN56> IN34 (Table 7, IN56=2.323 mm, IN34=1.582 mm, thus IN56>IN34);
wherein IN34 is a distance on the optical axis between the third lens and the fourth lens (thickness of surface 7 in Table 7), and IN56 is a distance on the optical axis between the fifth lens and the sixth lens (thickness of surface 11 in Table 7).”
Regarding claim 8, Chang ‘608 teaches “the optical image capturing system of claim 1, wherein the optical image capturing system further satisfies:
IN56> IN45 (Table 7, IN56=2.323 mm, IN45=2.206 mm, thus IN56>IN34);
wherein IN45 is a distance on the optical axis between the fourth lens and the fifth lens (thickness of surface 9 in Table 7), and IN56 is a distance on the optical axis between the fifth lens and the sixth lens (thickness of surface 11 in Table 7).”
Regarding claim 9, Chang ‘608 teaches “the optical image capturing system of claim 1, further comprising an aperture, wherein the optical image capturing system further satisfies:
0.2<InS/HOS<1.1 (table in paragraph 192, InS/HOS=0.8270);
wherein InS is a distance between the aperture and the image plane specifically for infrared light on the optical axis (paragraph [0131]: “InS is a distance between the aperture 100 and the image plane 190”), and HOS is a distance between the object-side surface of the first lens and the image plane specifically for infrared light on the optical axis (paragraph [0131]: “HOS is a height of the image capturing system, i.e. a distance between the object-side surface 112 of the first lens 110 and the image plane 190”).”
Regarding claim 10, Chang (2nd embodiment, Figs. 2A-2C, paragraphs [0153]-[0166], Tables 3 and 4) teaches “An optical image capturing system (20, paragraph [0153]: “an optical image capturing system 20 of the second embodiment”), in order along an optical axis from an object side to an image side (paragraph [0153]: “along an optical axis from an object side to an image side”), comprising:
a first lens (first lens 210) having refractive power (paragraph [0154]: “210 has positive refractive power);
a second lens (second lens 220) having refractive power (paragraph [0155]: “220 has positive refractive power”);
a third lens (third lens 230) having refractive power (paragraph [0156]: “230 has negative refractive power”);
a fourth lens (fourth lens 240) having refractive power (paragraph [0157]: “240 has positive refractive power”);
a fifth lens (fifth lens 250) having refractive power (paragraph [0158]: “250 has positive refractive power”);
a sixth lens (sixth lens 260) having refractive power (paragraph [0159]: “260 has negative refractive power”);
a seventh lens (seventh lens 270) having refractive power (paragraph [0160]: “270 has negative refractive power”); and
an image plane (an image plane 290) specifically for infrared light (paragraph [0031]: “The present invention provides an optical image capturing system capable of focusing for both visible light and infrared light (i.e., dual mode)” both visible light and infrared light are focused, thus the image plane is for both visible and infrared light, thus it is specifically for infrared light in that it is usable for both visible and infrared light);
wherein the optical image capturing system has a total of the seven lenses with refractive power (there are a total of seven lenses with refractive power see above and that there is no eighth lens); at least one surface of at least one lens among the first lens to the seventh lens has at least an inflection point thereon (paragraphs [0157]-[0160] surfaces 242, 244, 254, 264, 272 and 274 have inflection points); at least one lens among the first lens to the seventh lens has positive refractive power (the first, second, fourth, and fifth lenses have positive refractive power see paragraphs [0154]-[0158]); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (the object side surfaces: 212, 222, 232, 242, 252, 262 and 272 and the image side surfaces 214, 224, 234, 244, 254, 264 and 274 of the first to seventh lenses, see paragraphs [0154]-[0160]);
wherein the optical image capturing system satisfies:
0.5 ≤f/HEP≤1.5 (Table 3 f/HEP=1.4);
0 deg<HAF ≤50 deg (Table 3 HAF=15 deg); and
0.9≤2(ARE/HXP)≤2.0 (from the Tables in paragraph [0165] the ARE value of surface 72 is 8.874, and the EHD of surface 72 is 8.207, the effective half diameter (EHD) of the last surface of the last lens is half of the exit pupil diameter, HXP, thus 2(ARE/HXP)=1.08)
wherein f is a focal length of the optical image capturing system (Table 3, f=27.4388 mm); HEP is an entrance pupil diameter of the optical image capturing system (Table 3, f/HEP=1.4 and f=27.4388 thus HEP=19.599); HXP is an exit pupil diameter of the image-side surface of the seventh lens (the EHD of surface 72 is 8.207, thus the diameter of the exit pupil is 16.414); HAF is a half of a maximum field angle of the optical image capturing system (Table 3 HAF= 15 deg); for any surface of any lens, ARE is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to a coordinate point of a perpendicular distance where is a half of the exit pupil diameter away from the optical axis (paragraph [0017]: “For any surface of any lens, a profile curve length of a half of the entrance pupil diameter (HEP) is, by definition, measured from a start point where the optical axis of the belonging optical image capturing system passes through the surface of the lens, along a surface profile of the lens, and finally to a coordinate point of a perpendicular distance where is a half of the entrance pupil diameter away from the optical axis. In other words, the curve length between the aforementioned stat point and the coordinate point is the profile curve length of a half of the entrance pupil diameter (HEP), and is denoted by ARE.” Note that for surface 72, the “entrance pupil diameter” is the exit pupil diameter because it is an exit surface).”
Regarding claim 11, Chang ‘608, 2nd embodiment teaches “The optical image capturing system of claim 10, wherein the optical image capturing system further satisfies:
0.9≤ARS/EHD≤2.0 (table in paragraph [0165] (ARS/EHD)% ranges from 100.27% to 119.85% thus ARS/EHD ranges from 1.0027 to 1.1985 which is in the claimed range);
wherein, for any surface of any lens, EHD is a maximum effective half diameter thereof (paragraph [0014] “a maximum effective half diameter (EHD)”), ARS is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to an end point of the maximum effective half diameter thereof (paragraph [0016]: “a profile curve length of the maximum effective half diameter is, by definition, measured from a start point where the optical axis of the belonging optical image capturing system passes through the surface of the lens, along a surface profile of the lens, and finally to an end point of the maximum effective half diameter thereof. In other words, the curve length between the aforementioned start and end points is the profile curve length of the maximum effective half diameter, which is denoted by ARS.”).”
Regarding claim 12, Chang ‘608 teaches “The optical image capturing system of claim 10, wherein the optical image capturing system further satisfies:
0.5≤HOS/HOI≤4 (table in paragraph [0164] HOS/HOI=3.8667 which is in the claimed range);
wherein HOS is a distance between the object-side surface of the first lens and the image plane specifically for infrared light on the optical axis (paragraph [0131]: “HOS is a height of the image capturing system, i.e. a distance between the object-side surface 112 of the first lens 110 and the image plane 190”); HOI is a maximum height for image formation on the image plane specifically for infrared light perpendicular to the optical axis (paragraph [0131]: “HOI is a half of a diagonal of an effective sensing area of the image sensor 192”).”
Regarding claim 13, Chang ‘608 teaches “The optical image capturing system of claim 10, further comprising an aperture (Table 3 surface 1 “Aperture”) disposed before the image-side surface of the third lens (surface 1 is disposed before the image-side surface of the third lens which is surface 7).”
Regarding claim 14, Chang ‘608 teaches “The optical image capturing system of claim 10, wherein the image-side surface of the first lens (surface 3) is concave on the optical axis (see Fig. 2A and positive sign of the radius of curvature of surface 3 in Table 3).”
Regarding claim 15, Chang ‘608 teaches “The optical image capturing system of claim 10, wherein the object-side surface of the second lens (surface 4 in Table 3) is convex on the optical axis (see Fig. 2A and positive sign of the radius of curvature of surface 4 in Table 3).”
Regarding claim 16, Chang ‘608 teaches “The optical image capturing system of claim 10, wherein the object-side surface of the fourth lens is convex on the optical axis (see Fig. 2A and positive sign of the radius of curvature of surface 8 in Table 3), and the image-side surface of the fourth lens is concave on the optical axis (see Fig. 2A and positive sign of the radius of curvature of surface 9 in Table 3).”
Regarding claim 18, Chang ‘608 teaches “The optical image capturing system of claim 10, wherein at least one lens among the first lens to the seventh lens is made of plastic (see Table 3 the material of all the lenses is plastic).”
Regarding claim 19, Chang ‘608 teaches “The optical image capturing system of claim 10, wherein the first lens to the seventh lens are all made of plastic (see Table 3 the material of all the lenses is plastic).”
Regarding claim 20, Chang (2nd embodiment, Figs. 2A-2C, paragraphs [0153]-[0166], Tables 3 and 4) teaches “An optical image capturing system (20, paragraph [0153]: “an optical image capturing system 20 of the second embodiment”), in order along an optical axis from an object side to an image side (paragraph [0153]: “along an optical axis from an object side to an image side”), comprising:
a first lens (first lens 210) having refractive power (paragraph [0154]: “210 has positive refractive power);
a second lens (second lens 220) having refractive power (paragraph [0155]: “220 has positive refractive power”);
a third lens (third lens 230) having refractive power (paragraph [0156]: “230 has negative refractive power”);
a fourth lens (fourth lens 240) having refractive power (paragraph [0157]: “240 has positive refractive power”);
a fifth lens (fifth lens 250) having refractive power (paragraph [0158]: “250 has positive refractive power”);
a sixth lens (sixth lens 260) having refractive power (paragraph [0159]: “260 has negative refractive power”);
a seventh lens (seventh lens 270) having refractive power (paragraph [0160]: “270 has negative refractive power”); and
an image plane (an image plane 290) specifically for infrared light (paragraph [0031]: “The present invention provides an optical image capturing system capable of focusing for both visible light and infrared light (i.e., dual mode)” both visible light and infrared light are focused, thus the image plane is for both visible and infrared light, thus it is specifically for infrared light in that it is usable for both visible and infrared light);
wherein the optical image capturing system has a total of the seven lenses having refractive power (there are a total of seven lenses with refractive power see above and that there is no eighth lens); at least one surface of each of at least two lenses among the first lens to the seventh lens has at least an inflection point thereon (paragraphs [0157]-[0160] surfaces 242, 244 of the fourth lens, surface 254 of the fifth lens, surface 264 of the sixth lens, and surfaces 272 and 274 of the seventh lens have inflection points); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (the object side surfaces: 212, 222, 232, 242, 252, 262 and 272 and the image side surfaces 214, 224, 234, 244, 254, 264 and 274 of the first to seventh lenses, see paragraphs [0154]-[0160]);
wherein the optical image capturing system satisfies:
0.5 ≤f/HEP≤1.4 (Table 3 f/HEP=1.4);
0 deg<HAF ≤45 deg (Table 3 HAF=15 deg); and
0.9≤2(ARE/HXP)≤2.0 (from the Tables in paragraph [0165] the ARE value of surface 72 is 8.874, and the EHD of surface 72 is 8.207, the effective half diameter (EHD) of the last surface of the last lens is half of the exit pupil diameter, HXP, thus 2(ARE/HXP)=1.08)
wherein f is a focal length of the optical image capturing system (Table 3, f=27.4388 mm); HEP is an entrance pupil diameter of the optical image capturing system (Table 3, f/HEP=1.4 and f=27.4388 thus HEP=19.599); HXP is an exit pupil diameter of the image-side surface of the seventh lens (the EHD of surface 72 is 8.207, thus the diameter of the exit pupil is 16.414); HAF is a half of a maximum field angle of the optical image capturing system (Table 3 HAF= 15 deg); for any surface of any lens, ARE is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to a coordinate point of a perpendicular distance where is a half of the exit pupil diameter away from the optical axis (paragraph [0017]: “For any surface of any lens, a profile curve length of a half of the entrance pupil diameter (HEP) is, by definition, measured from a start point where the optical axis of the belonging optical image capturing system passes through the surface of the lens, along a surface profile of the lens, and finally to a coordinate point of a perpendicular distance where is a half of the entrance pupil diameter away from the optical axis. In other words, the curve length between the aforementioned stat point and the coordinate point is the profile curve length of a half of the entrance pupil diameter (HEP), and is denoted by ARE.” Note that for surface 72, the “entrance pupil diameter” is the exit pupil diameter because it is an exit surface).”
Regarding claim 23, Chang ‘608 teaches “The optical image capturing system of claim 20, wherein the first lens to the seventh lens are all made of plastic (see Table 3 the material of all the lenses is plastic).”
Regarding claim 25, Chang ‘608 teaches “the optical image capturing system of claim 20, further comprising an aperture, wherein the optical image capturing system further satisfies:
0.2<InS/HOS<1.1 (table in paragraph 164, InS/HOS=0.8539);
wherein InS is a distance between the aperture and the image plane specifically for infrared light on the optical axis (paragraph [0131]: “InS is a distance between the aperture 100 and the image plane 190”), and HOS is a distance between the object-side surface of the first lens and the image plane specifically for infrared light on the optical axis (paragraph [0131]: “HOS is a height of the image capturing system, i.e. a distance between the object-side surface 112 of the first lens 110 and the image plane 190”).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. USPGPub 2018/0335608 (hereafter Chang ‘608) as applied to claims 1 and 20 above, and further in view of Liu et al. USPGPub 2016/0377834 A1 (hereafter Liu).
Regarding claim 2, Chang ‘608 teaches “the optical image capturing system of claim 1,” however, Chang ‘608 does not explicitly teach “wherein a wavelength of the infrared light ranges from 700 nm to 1300 nm, and a first spatial frequency is denoted by SP1, which satisfies the following condition: SP1<440 cycles/mm.”
Liu teaches “wherein a wavelength of the infrared light ranges from 700 nm to 1300 nm (paragraph [0029]: “If an optical image capturing system is required to be able also to image for infrared spectrum, e.g., to be used in low-light environments, then the optical image capturing system should be workable in wavelengths of 850 nm or 800 nm.” 850 nm and 800 nm are in the claimed range), and a first spatial frequency is denoted by SP1, which satisfies the following condition: SP1<440 cycles/mm (paragraph [0029]: “it is appropriate to only use spatial frequency less than 110 cycles/mm for evaluating the performance of optical image capturing system in the infrared spectrum.”).”
Liu further teaches (paragraph [0029]): “Since the main function for an optical image capturing system used in low-light environment is to distinguish the shape of objects by light and shade, which does not require high resolution, it is appropriate to only use spatial frequency less than 110 cycles/mm for evaluating the performance of optical image capturing system in the infrared spectrum.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a spatial frequency of less than 440 cycles/mm such as 110 cycles/mm as taught by Liu for the purpose of evaluating the performance of the optical image capturing system in the infrared spectrum for the purpose of distinguishing shapes of objects in a low-light environment as taught by Liu (paragraph [0029]).
Regarding claim 3, Chang ‘608 teaches “the optical image capturing system of claim 1,” however, Chang ‘608 does not explicitly teach “wherein a wavelength of the infrared light ranges from 850 nm to 960 nm, and a first spatial frequency is denoted by SP1, which satisfies the following condition: SP1<220 cycles/mm.”
Liu teaches “wherein a wavelength of the infrared light ranges from 850 nm to 960 nm (paragraph [0029]: “If an optical image capturing system is required to be able also to image for infrared spectrum, e.g., to be used in low-light environments, then the optical image capturing system should be workable in wavelengths of 850 nm or 800 nm.” 850 nm is in the claimed range), and a first spatial frequency is denoted by SP1, which satisfies the following condition: SP1<220 cycles/mm (paragraph [0029]: “it is appropriate to only use spatial frequency less than 110 cycles/mm for evaluating the performance of optical image capturing system in the infrared spectrum.”).”
Liu further teaches (paragraph [0029]): “Since the main function for an optical image capturing system used in low-light environment is to distinguish the shape of objects by light and shade, which does not require high resolution, it is appropriate to only use spatial frequency less than 110 cycles/mm for evaluating the performance of optical image capturing system in the infrared spectrum.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a spatial frequency of less than 220 cycles/mm such as 110 cycles/mm as taught by Liu for the purpose of evaluating the performance of the optical image capturing system in the infrared spectrum for the purpose of distinguishing shapes of objects in a low-light environment as taught by Liu (paragraph [0029]).
Regarding claim 4, the Chang ‘608-Liu combination teaches “The optical image capturing system of claim 3,” and Chang ‘608 further teaches “wherein the optical image capturing system further satisfies:
PLTA≤100µm; (Table in paragraph [0192] PLTA=0.006 mm, thus 6 µm)
PSTA≤100µm; (Table in paragraph [0192] PSTA=0.029 mm, thus 29 µm)
NLTA≤100µm; (Table in paragraph [0192] NLTA=-0.024 mm, thus -24µm)
NSTA≤100µm; (Table in paragraph [0192] NSTA=-0.011 mm, thus -11µm)
SLTA≤100µm; (Table in paragraph [0192] SLTA=0.0006 mm, thus 0.6µm)
SSTA≤100µm; (Table in paragraph [0192] SSTA=0.017 mm, thus 17µm)
|TDT|≤100 %; (Table in paragraph [0192] TDT%=1.2152)
wherein TDT is a TV distortion (paragraph [0028]: “TV distortion for image formation in the optical image capturing system is denoted by TDT”); HOI is a maximum height for image formation on the image plane specifically for infrared light perpendicular to the optical axis (paragraph [0030]: “The optical image capturing system has a maximum image height HOI on the image plane vertical to the optical axis”); PLTA is a transverse aberration at 0.7 HOI on the image plane specifically for infrared light in the positive direction of a tangential fan of the optical image capturing system after a longest operation wavelength of infrared light passing through an edge of the aperture, … (paragraph [0030]: “A transverse aberration at 0.7 HOI in the positive direction of the tangential fan after the longest operation wavelength of visible light passing through the edge of the aperture is denoted by PLTA”); PSTA is a transverse aberration at 0.7 HOI on the image plane specifically for infrared light in the positive direction of the tangential fan after a shortest operation wavelength of infrared light passing through the edge of the aperture, … (paragraph [0030]: “a transverse aberration at 0.7 HOI in the positive direction of the tangential fan after the shortest operation wavelength of visible light passing through the edge of the aperture is denoted by PSTA”); NLTA is a transverse aberration at 0.7 HOI on the image plane specifically for infrared light in the negative direction of the tangential fan after the longest operation wavelength of infrared light passing through the edge of the aperture (paragraph [0030]: “a transverse aberration at 0.7 HOI in the negative direction of the tangential fan after the longest operation wavelength of visible light passing through the edge of the aperture is denoted by NLTA”); NSTA is a transverse aberration at 0.7 HOI on the image plane specifically for infrared light in the negative direction of the tangential fan after the shortest operation wavelength of infrared light passing through the edge of the aperture (paragraph [0030]: “a transverse aberration at 0.7 HOI in the negative direction of the tangential fan after the shortest operation wavelength of visible light passing through the edge of the aperture is denoted by NSTA”); SLTA is a transverse aberration at 0.7 HOI on the image plane specifically for infrared light of a sagittal fan of the optical image capturing system after the longest operation wavelength of infrared light passing through the edge of the aperture (paragraph [0030]: “a transverse aberration at 0.7 HOI of the sagittal fan after the longest operation wavelength of visible light passing through the edge of the aperture is denoted by SLTA”); SSTA is a transverse aberration at 0.7 HOI on the image plane specifically for infrared light of a sagittal fan after the shortest operation wavelength of infrared light passing through the edge of the aperture (“a transverse aberration at 0.7 HOI of the sagittal fan after the shortest operation wavelength of visible light passing through the edge of the aperture is denoted by SSTA”).”
However, Chang ‘608 fails to teach “wherein the longest operation wavelength is 960 mm” and “wherein the shortest operation wavelength is 850 nm.”
However, Chang ‘608 teaches (paragraph [0031]): “The present invention provides an optical image capturing system capable of focusing for both visible light and infrared light (i.e., dual mode).”
Chang ‘608 further teaches (paragraph [0029]): “the performance cannot be considered excellent unless the transverse aberrations of the shortest and the longest operation wavelength which pass through the edge of the aperture and image on the image plane in 0.7 field of view are both less than 80 μm.”
Thus Chang ‘608 teaches the image capturing system of claim 4, except for the wavelengths at which the performance in the infrared should be evaluated. Chang ‘608 teaches both that infrared light is focused by the image capturing system (paragraph [0031]) and that the performance of the image capturing system can be considered excellent only if the transverse aberrations of the shortest and the longest operation wavelength which pass through the edge of the aperture and image on the image plane in 0.7 field of view are both less than 80 μm (paragraph [0029]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose 850 nm and 960 nm as the shortest and longest wavelengths of infrared light over which the performance should be evaluated since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 22, Chang ‘608 teaches “the optical image capturing system of claim 20,” however, Chang ‘608 does not explicitly teach “wherein a wavelength of the infrared light ranges from 850 nm to 960 nm, and a first spatial frequency is denoted by SP1, which satisfies the following condition: SP1<220 cycles/mm.”
Liu teaches “wherein a wavelength of the infrared light ranges from 850 nm to 960 nm (paragraph [0029]: “If an optical image capturing system is required to be able also to image for infrared spectrum, e.g., to be used in low-light environments, then the optical image capturing system should be workable in wavelengths of 850 nm or 800 nm.” 850 nm is in the claimed range), and a first spatial frequency is denoted by SP1, which satisfies the following condition: SP1<220 cycles/mm (paragraph [0029]: “it is appropriate to only use spatial frequency less than 110 cycles/mm for evaluating the performance of optical image capturing system in the infrared spectrum.”).”
Liu further teaches (paragraph [0029]): “Since the main function for an optical image capturing system used in low-light environment is to distinguish the shape of objects by light and shade, which does not require high resolution, it is appropriate to only use spatial frequency less than 110 cycles/mm for evaluating the performance of optical image capturing system in the infrared spectrum.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a spatial frequency of less than 220 cycles/mm such as 110 cycles/mm as taught by Liu for the purpose of evaluating the performance of the optical image capturing system in the infrared spectrum for the purpose of distinguishing shapes of objects in a low-light environment as taught by Liu (paragraph [0029]).

Claims 10, 17, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. USPGPub 2018/0335608 (hereafter Chang ‘608).”
Note that claims 10 and 20 are rejected herein over Chang ‘608 4th embodiment in view of Chang ‘608 2nd embodiment for the purpose of rejecting claims 17, 21 and 24.
	Regarding claim 10, Chang (4th embodiment, Figs. 4A-4C, paragraphs [0181]-[0194], Tables 7 and 8) teaches “An optical image capturing system (40, paragraph [0181]: “an optical image capturing system 40 of the fourth embodiment”), in order along an optical axis from an object side to an image side (paragraph [0181]: “along an optical axis from an object side to an image side”), comprising:
a first lens (first lens 410) having refractive power (paragraph [0182]: “410 has positive refractive power);
a second lens (second lens 420) having refractive power (paragraph [0183]: “420 has positive refractive power”);
a third lens (third lens 430) having refractive power (paragraph [0184]: “430 has negative refractive power”);
a fourth lens (fourth lens 440) having refractive power (paragraph [0185]: “440 has negative refractive power”);
a fifth lens (fifth lens 450) having refractive power (paragraph [0186]: “450 has positive refractive power”);
a sixth lens (sixth lens 460) having refractive power (paragraph [0187]: “460 has negative refractive power”);
a seventh lens (seventh lens 470) having refractive power (paragraph [0188]: “470 has positive refractive power”); and
an image plane (an image plane 490) specifically for infrared light (paragraph [0031]: “The present invention provides an optical image capturing system capable of focusing for both visible light and infrared light (i.e., dual mode)” both visible light and infrared light are focused, thus the image plane is for both visible and infrared light, thus it is specifically for infrared light in that it is usable for both visible and infrared light);
wherein the optical image capturing system has a total of the seven lenses with refractive power (there are a total of seven lenses with refractive power see above and that there is no eighth lens); at least one surface of at least one lens among the first lens to the seventh lens has at least an inflection point thereon (paragraphs [0185]-[0188] surfaces 444, 452, 454, 464, 472 and 474 have inflection points); at least one lens among the first lens to the seventh lens has positive refractive power (the first, second, fifth and seventh lenses have positive refractive power see paragraphs [0182]-[0183], [0186] and [0188]); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (the object side surfaces: 412, 422, 432, 442, 452, 462 and 472 and the image side surfaces 414, 424, 434, 444, 454, 464 and 474 of the first to seventh lenses, see paragraphs [0182]-[0188]);
wherein the optical image capturing system satisfies:
0.5 ≤f/HEP … (Table 7 f/HEP=1.6);
0 deg<HAF ≤50 deg (Table 7 HAF=20 deg); and
0.9≤2(ARE/HXP)≤2.0 (from the Tables in paragraph [0193] the ARE value of surface 72 is 6.473, and the EHD of surface 72 is 7.057, the effective half diameter (EHD) of the last surface of the last lens is half of the exit pupil diameter, HXP, thus 2(ARE/HXP)=0.917)
wherein f is a focal length of the optical image capturing system (Table 7, f=20.2155 mm); HEP is an entrance pupil diameter of the optical image capturing system (Table 7, f/HEP=1.6 and f=20.2155 thus HEP=12.635); HXP is an exit pupil diameter of the image-side surface of the seventh lens (the EHD of surface 72 is 7.057, thus the diameter of the exit pupil is 14.114); HAF is a half of a maximum field angle of the optical image capturing system (Table 7 HAF= 20 deg); for any surface of any lens, ARE is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to a coordinate point of a perpendicular distance where is a half of the exit pupil diameter away from the optical axis (paragraph [0017]: “For any surface of any lens, a profile curve length of a half of the entrance pupil diameter (HEP) is, by definition, measured from a start point where the optical axis of the belonging optical image capturing system passes through the surface of the lens, along a surface profile of the lens, and finally to a coordinate point of a perpendicular distance where is a half of the entrance pupil diameter away from the optical axis. In other words, the curve length between the aforementioned stat point and the coordinate point is the profile curve length of a half of the entrance pupil diameter (HEP), and is denoted by ARE.” Note that for surface 72, the “entrance pupil diameter” is the exit pupil diameter because it is an exit surface).”
However, Chang ‘608, 4th embodiment fails to teach “0.5 ≤f/HEP≤1.5.”

Chang ‘608 (2nd embodiment, Figs. 2A-2C, paragraphs [0153]-[0166], Tables 3 and 4) teaches (claim 10): “An optical image capturing system (20, paragraph [0153]: “an optical image capturing system 20 of the second embodiment”), in order along an optical axis from an object side to an image side (paragraph [0153]: “along an optical axis from an object side to an image side”), comprising:
a first lens (first lens 210) having refractive power (paragraph [0154]: “210 has positive refractive power);
a second lens (second lens 220) having refractive power (paragraph [0155]: “220 has positive refractive power”);
a third lens (third lens 230) having refractive power (paragraph [0156]: “230 has negative refractive power”);
a fourth lens (fourth lens 240) having refractive power (paragraph [0157]: “240 has positive refractive power”);
a fifth lens (fifth lens 250) having refractive power (paragraph [0158]: “250 has positive refractive power”);
a sixth lens (sixth lens 260) having refractive power (paragraph [0159]: “260 has negative refractive power”);
a seventh lens (seventh lens 270) having refractive power (paragraph [0160]: “270 has negative refractive power”); and
an image plane (an image plane 290) specifically for infrared light (paragraph [0031]: “The present invention provides an optical image capturing system capable of focusing for both visible light and infrared light (i.e., dual mode)” both visible light and infrared light are focused, thus the image plane is for both visible and infrared light, thus it is specifically for infrared light in that it is usable for both visible and infrared light);
wherein the optical image capturing system has a total of the seven lenses with refractive power (there are a total of seven lenses with refractive power see above and that there is no eighth lens); at least one surface of at least one lens among the first lens to the seventh lens has at least an inflection point thereon (paragraphs [0157]-[0160] surfaces 242, 244, 254, 264, 272 and 274 have inflection points); at least one lens among the first lens to the seventh lens has positive refractive power (the first, second, fourth, and fifth lenses have positive refractive power see paragraphs [0154]-[0158]); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (the object side surfaces: 212, 222, 232, 242, 252, 262 and 272 and the image side surfaces 214, 224, 234, 244, 254, 264 and 274 of the first to seventh lenses, see paragraphs [0154]-[0160]);
wherein the optical image capturing system satisfies:
0.5 ≤f/HEP≤1.5 (Table 3 f/HEP=1.4);
0 deg<HAF ≤50 deg (Table 3 HAF=15 deg); and
0.9≤2(ARE/HXP)≤2.0 (from the Tables in paragraph [0165] the ARE value of surface 72 is 8.874, and the EHD of surface 72 is 8.207, the effective half diameter (EHD) of the last surface of the last lens is half of the exit pupil diameter, HXP, thus 2(ARE/HXP)=1.08)
wherein f is a focal length of the optical image capturing system (Table 3, f=27.4388 mm); HEP is an entrance pupil diameter of the optical image capturing system (Table 3, f/HEP=1.4 and f=27.4388 thus HEP=19.599); HXP is an exit pupil diameter of the image-side surface of the seventh lens (the EHD of surface 72 is 8.207, thus the diameter of the exit pupil is 16.414); HAF is a half of a maximum field angle of the optical image capturing system (Table 3 HAF= 15 deg); for any surface of any lens, ARE is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to a coordinate point of a perpendicular distance where is a half of the exit pupil diameter away from the optical axis (paragraph [0017]: “For any surface of any lens, a profile curve length of a half of the entrance pupil diameter (HEP) is, by definition, measured from a start point where the optical axis of the belonging optical image capturing system passes through the surface of the lens, along a surface profile of the lens, and finally to a coordinate point of a perpendicular distance where is a half of the entrance pupil diameter away from the optical axis. In other words, the curve length between the aforementioned stat point and the coordinate point is the profile curve length of a half of the entrance pupil diameter (HEP), and is denoted by ARE.” Note that for surface 72, the “entrance pupil diameter” is the exit pupil diameter because it is an exit surface).”
Chang ‘608 further teaches (paragraph [0032]): “1.0≤f/HEP≤10.0”
Thus Chang ‘608, 4th embodiment, differs from claim 10 by a value of f/HEP=1.6, rather than 0.5≤f/HEP≤1.5. Chang ‘608, 2nd embodiment teaches f/HEP=1.4 which is in the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose f/HEP between 0.5 and 1.5 such as f/HEP=1.4 as taught by the 2nd embodiment since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 17, Chang ‘608, 4th embodiment teaches “wherein the object-side surface of the fifth lens is convex on the optical axis (Table 7, surface 10 has a positive radius of curvature), and the image-side surface of the fifth lens is concave on the optical axis (Table 7, surface 11 has a positive radius of curvature).”


Regarding claim 20, Chang (4th embodiment, Figs. 4A-4C, paragraphs [0181]-[0194], Tables 7 and 8) teaches “An optical image capturing system (40, paragraph [0181]: “an optical image capturing system 40 of the fourth embodiment”), in order along an optical axis from an object side to an image side (paragraph [0181]: “along an optical axis from an object side to an image side”), comprising:
a first lens (first lens 410) having refractive power (paragraph [0182]: “410 has positive refractive power);
a second lens (second lens 420) having refractive power (paragraph [0183]: “420 has positive refractive power”);
a third lens (third lens 430) having refractive power (paragraph [0184]: “430 has negative refractive power”);
a fourth lens (fourth lens 440) having refractive power (paragraph [0185]: “440 has negative refractive power”);
a fifth lens (fifth lens 450) having refractive power (paragraph [0186]: “450 has positive refractive power”);
a sixth lens (sixth lens 460) having refractive power (paragraph [0187]: “460 has negative refractive power”);
a seventh lens (seventh lens 470) having refractive power (paragraph [0188]: “470 has positive refractive power”); and
an image plane (an image plane 490) specifically for infrared light (paragraph [0031]: “The present invention provides an optical image capturing system capable of focusing for both visible light and infrared light (i.e., dual mode)” both visible light and infrared light are focused, thus the image plane is for both visible and infrared light, thus it is specifically for infrared light in that it is usable for both visible and infrared light);
wherein the optical image capturing system has a total of the seven lenses having refractive power (there are a total of seven lenses with refractive power see above and that there is no eighth lens); at least one surface of each of at least two lenses among the first lens to the seventh lens has at least an inflection point thereon (paragraphs [0185]-[0188] surfaces 444 of the fourth lens surfaces 452, and 454 of the fifth lens, surface 464 of the sixth lens, and surfaces 472 and 474 of the seventh lens have inflection points); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (the object side surfaces: 412, 422, 432, 442, 452, 462 and 472 and the image side surfaces 414, 424, 434, 444, 454, 464 and 474 of the first to seventh lenses, see paragraphs [0182]-[0188]);
wherein the optical image capturing system satisfies:
0.5 ≤f/HEP … (Table 7 f/HEP=1.6);
0 deg<HAF ≤45 deg (Table 7 HAF=20 deg); and
0.9≤2(ARE/HXP)≤2.0 (from the Tables in paragraph [0193] the ARE value of surface 72 is 6.473, and the EHD of surface 72 is 7.057, the effective half diameter (EHD) of the last surface of the last lens is half of the exit pupil diameter, HXP, thus 2(ARE/HXP)=0.917)
wherein f is a focal length of the optical image capturing system (Table 7, f=20.2155 mm); HEP is an entrance pupil diameter of the optical image capturing system (Table 7, f/HEP=1.6 and f=20.2155 thus HEP=12.635); HXP is an exit pupil diameter of the image-side surface of the seventh lens (the EHD of surface 72 is 7.057, thus the diameter of the exit pupil is 14.114); HAF is a half of a maximum field angle of the optical image capturing system (Table 7 HAF= 20 deg); for any surface of any lens, ARE is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to a coordinate point of a perpendicular distance where is a half of the exit pupil diameter away from the optical axis (paragraph [0017]: “For any surface of any lens, a profile curve length of a half of the entrance pupil diameter (HEP) is, by definition, measured from a start point where the optical axis of the belonging optical image capturing system passes through the surface of the lens, along a surface profile of the lens, and finally to a coordinate point of a perpendicular distance where is a half of the entrance pupil diameter away from the optical axis. In other words, the curve length between the aforementioned stat point and the coordinate point is the profile curve length of a half of the entrance pupil diameter (HEP), and is denoted by ARE.” Note that for surface 72, the “entrance pupil diameter” is the exit pupil diameter because it is an exit surface).”
However, Chang ‘608, 4th embodiment fails to teach “0.5 ≤f/HEP≤1.4.”

Chang ‘608 (2nd embodiment, Figs. 2A-2C, paragraphs [0153]-[0166], Tables 3 and 4) teaches (claim 10): “An optical image capturing system (20, paragraph [0153]: “an optical image capturing system 20 of the second embodiment”), in order along an optical axis from an object side to an image side (paragraph [0153]: “along an optical axis from an object side to an image side”), comprising:
a first lens (first lens 210) having refractive power (paragraph [0154]: “210 has positive refractive power);
a second lens (second lens 220) having refractive power (paragraph [0155]: “220 has positive refractive power”);
a third lens (third lens 230) having refractive power (paragraph [0156]: “230 has negative refractive power”);
a fourth lens (fourth lens 240) having refractive power (paragraph [0157]: “240 has positive refractive power”);
a fifth lens (fifth lens 250) having refractive power (paragraph [0158]: “250 has positive refractive power”);
a sixth lens (sixth lens 260) having refractive power (paragraph [0159]: “260 has negative refractive power”);
a seventh lens (seventh lens 270) having refractive power (paragraph [0160]: “270 has negative refractive power”); and
an image plane (an image plane 290) specifically for infrared light (paragraph [0031]: “The present invention provides an optical image capturing system capable of focusing for both visible light and infrared light (i.e., dual mode)” both visible light and infrared light are focused, thus the image plane is for both visible and infrared light, thus it is specifically for infrared light in that it is usable for both visible and infrared light);
wherein the optical image capturing system has a total of the seven lenses with refractive power (there are a total of seven lenses with refractive power see above and that there is no eighth lens); at least one surface of at least one lens among the first lens to the seventh lens has at least an inflection point thereon (paragraphs [0157]-[0160] surfaces 242, 244, 254, 264, 272 and 274 have inflection points); at least one lens among the first lens to the seventh lens has positive refractive power (the first, second, fourth, and fifth lenses have positive refractive power see paragraphs [0154]-[0158]); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (the object side surfaces: 212, 222, 232, 242, 252, 262 and 272 and the image side surfaces 214, 224, 234, 244, 254, 264 and 274 of the first to seventh lenses, see paragraphs [0154]-[0160]);
wherein the optical image capturing system satisfies:
0.5 ≤f/HEP≤1.4 (Table 3 f/HEP=1.4);
0 deg<HAF ≤50 deg (Table 3 HAF=15 deg); and
0.9≤2(ARE/HXP)≤2.0 (from the Tables in paragraph [0165] the ARE value of surface 72 is 8.874, and the EHD of surface 72 is 8.207, the effective half diameter (EHD) of the last surface of the last lens is half of the exit pupil diameter, HXP, thus 2(ARE/HXP)=1.08)
wherein f is a focal length of the optical image capturing system (Table 3, f=27.4388 mm); HEP is an entrance pupil diameter of the optical image capturing system (Table 3, f/HEP=1.4 and f=27.4388 thus HEP=19.599); HXP is an exit pupil diameter of the image-side surface of the seventh lens (the EHD of surface 72 is 8.207, thus the diameter of the exit pupil is 16.414); HAF is a half of a maximum field angle of the optical image capturing system (Table 3 HAF= 15 deg); for any surface of any lens, ARE is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to a coordinate point of a perpendicular distance where is a half of the exit pupil diameter away from the optical axis (paragraph [0017]: “For any surface of any lens, a profile curve length of a half of the entrance pupil diameter (HEP) is, by definition, measured from a start point where the optical axis of the belonging optical image capturing system passes through the surface of the lens, along a surface profile of the lens, and finally to a coordinate point of a perpendicular distance where is a half of the entrance pupil diameter away from the optical axis. In other words, the curve length between the aforementioned stat point and the coordinate point is the profile curve length of a half of the entrance pupil diameter (HEP), and is denoted by ARE.” Note that for surface 72, the “entrance pupil diameter” is the exit pupil diameter because it is an exit surface).”
Chang ‘608 further teaches (paragraph [0032]): “1.0≤f/HEP≤10.0”
Thus Chang ‘608, 4th embodiment, differs from claim 10 by a value of f/HEP=1.6, rather than 0.5≤f/HEP≤1.4. Chang ‘608, 2nd embodiment teaches f/HEP=1.4 which is in the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose f/HEP between 0.5 and 1.4 such as f/HEP=1.4 as taught by the 2nd embodiment since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Regarding claim 21, Chang ‘608, 4th embodiment teaches “wherein the optical image capturing system further satisfies:
0 mm<HOS≤20 mm (table in paragraph [0192] HOS = 20.0000);
wherein HOS is a distance between the object-side surface of the first lens and the image plane specifically for infrared light on the optical axis.”
Regarding claim 24, Chang ‘608, 4th embodiment teaches “the optical image capturing system of claim 20, wherein the optical image capturing system further satisfies:
IN56> IN23 (Table 7, IN56=2.323mm, IN23=0.050, thus IN56>IN23);
IN56> IN34 (Table 7, IN56=2.323 mm, IN34=1.582 mm, thus IN56>IN34); and
IN56> IN45 (Table 7, IN56=2.323 mm, IN45=2.206 mm, thus IN56>IN34);
wherein IN23 is a distance on the optical axis between the second lens and the third lens (thickness of surface 5 in Table 7), IN34 is a distance on the optical axis between the third lens and the fourth lens (thickness of surface 7 in Table 7), IN45 is a distance on the optical axis between the fourth lens and the fifth lens (thickness of surface 9 in Table 7), and IN56 is a distance on the optical axis between the fifth lens and the sixth lens (thickness of surface 11 in Table 7).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872